Case 6:19-cr-00122-CEM-DCI Document 22 Filed 09/25/19 Page 1 of 1 PagelD 39
ain,

-_.

amrRse Lamesa EIp Rea )OFUVUAY>-
UNITED STATES DISTRICT COURT
for the . 4 |: oh
ania ser 25 PM

 

 

Middle District of Florida

 

 

United States of America )
Vv. )
) Case No. 6:19-cr-yga-o2e- 3! VCE
ANTONIO WALTHOUR
)
Defendant )
ARREST WARRANT

TO: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) ANTONIO WALTHOUR

who is accused of an offense or violation based on the following document filed with the court:

 

M Indictment O —Superseding O Information © Superseding OComplaint
Indictment Information
QO Probation Violation Petition 0 Supervised Release Violation KViolation Notice Order of the Court
Petition

This offense is briefly described as follows:

 

Possession with the intent to distribute a controlled substance, in violation of 21 U.S.C. § 846.

Conspiracy to intentionally traffic in counterfeit drugs, in violation of 18 U.S.C. § 2320(a).

. — :
Date: 5 aA ) é ie * -
i Issuing officer's signature

City and state: Orlando, Florida Elizabeth Warren, Clerk of Court
United States District Court

 

 

 

 

 

Printed name and title

 

Return

This warrant was received on (date) 5; /; 23/ (9 , and the person was arrested on (date) G /2> j a

at (city and state) AJAsitu ILLE, (A) . Ah. Ll]
Date: ql as / (4 he AO
Oyu

M4 wrayer Jus

fi Printed rlame and title

 

 

 

 

 
